Citation Nr: 0931979	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-24 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for decreased vision.

2.  Entitlement to service connection for vertebral-basilar 
insufficiency, transient attack, claimed as a stroke.

3.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected bilateral hearing loss.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected tinnitus. 

5.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to August 
1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in November 
2004 and March 2005.  The November 2004 rating decision was 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, and granted entitlement to 
service connection for bilateral hearing loss and tinnitus, 
assigning respective 10 percent evaluations, effective from 
January 2004, and denied entitlement to service connection 
for decreased vision and a vertebral-basilar insufficiency, 
transient ischemic attack, claimed as stroke.  The March 2005 
rating decision was issued by the VA RO in Chicago, Illinois, 
and confirmed the disability evaluations assigned for the 
Veteran's bilateral hearing loss and tinnitus, and denied 
entitlement to TDIU.  The Veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.  The Board notes that the Veteran's appeal is now 
under the jurisdiction of the Chicago, Illinois RO.

The Board notes that the Veteran was previously in receipt of 
a 10 percent disability evaluation for service-connected 
right ear hearing loss, effective from January 1979 to 
January 2004.  In the November 2004 rating decision, the RO 
granted entitlement to service connection for bilateral 
hearing loss, assigning a 10 percent evaluation, effective 
from January 2004.  Therefore, due to the RO's 
characterization of the issues, the Board will treat the 
Veteran's bilateral hearing loss claim as an initial, rather 
than increased rating claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R.  § 20.900(c) (2008).  38 
U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2008).

In addition, the Board notes that in a December 2004 
statement, the Veteran appeared to assert a claim for 
entitlement to service connection for a back disorder.  In a 
December 2004 rating decision, the RO acknowledged the "new 
issue" of entitlement to service connection for a back 
disorder.  In a December 2005 deferred rating decision, the 
RO noted that no VCAA development had yet taken place 
regarding this claim.  To date, the claim has not been 
developed.  Therefore, this claim is REFERRED to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Decreased vision has not been shown to be causally or 
etiologically related to active military service.

3.  Vertebral-basilar insufficiency, transient attack, 
claimed as a stroke, has not been shown to be causally or 
etiologically related to active military service.

4.  The results of two VA audiological evaluations show the 
Veteran has Level XI hearing acuity in his right ear and 
Level I hearing acuity in his left ear.

5.  The Veteran's service-connected tinnitus is assigned a 10 
percent evaluation, the maximum rating authorized under 
Diagnostic Code 6260.

6.  The Veteran is currently assigned a 10 percent disability 
evaluation for his service-connected bilateral hearing loss 
and a 10 percent disability evaluation for his service-
connected tinnitus.

7. The Veteran's service-connected disabilities have not been 
shown to render him unemployable.


CONCLUSIONS OF LAW

1.  Decreased vision was not incurred in or caused by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  Vertebral-basilar insufficiency, transient attack, 
claimed as a stroke, was not incurred in or caused by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

3.  The criteria for an initial disability rating in excess 
of 10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.383, 3.385, 4.85, 4.86. 4.87, Diagnostic Code 6100 
(2008).

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2008).

5.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.340, 3.321, 4.16, 4.19 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With respect to the Veteran's decreased vision and TDIU 
claims, the Board finds that the VCAA duty was satisfied by 
letters sent to the Veteran in May 2004 and February 2005, 
respectively.  The letters addressed all required notice 
elements and were sent prior to the initial unfavorable 
decision by the AOJ.  In this case, the fact that the notice 
letters did not address either the relevant rating criteria 
or effective date provisions, was harmless error because 
service connection is being denied, and therefore no rating 
or effective date is being assigned.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the VCAA 
with respect to these claims.

Turning to the Veteran's vertebral-basilar insufficiency, 
transient attack, claimed as a stroke, claim, the Board finds 
that the VCAA duty was satisfied by a letter sent to the 
Veteran in January 2005.  Although this letter addressed all 
required notice elements, with the exception of the relevant 
rating criteria and effective date provisions, it was not 
sent prior to the initial unfavorable decision by the AOJ.  
However, a July 2006 statement of the case (SOC) was 
subsequently issued.  A SOC or SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (hereinafter 
Mayfield III).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See Mayfield III 
(citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  
Accordingly, the Board finds that any error with regard to 
the timing of this notice letter is not prejudicial.  See 
Sanders v. Nicholson, 487 F.3d 881 (2007); cert. granted sub 
nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) 
(No. 07-1209); rev'd, Shinseki v. Sanders, 566 U.S. ____ 
(2009).  Therefore, the Board finds that VA has fulfilled its 
duty to notify under the VCAA.

With regard to the Veteran's initial rating claims for 
bilateral hearing loss and tinnitus, the Board notes that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus in 
November 2004 in this case, the RO sent the Veteran a letter, 
dated in May 2004, which satisfied the duty to notify 
provisions except that it did not inform him how a disability 
rating and effective date would be assigned should service 
connection be granted.  The Veteran was provided with notice 
of how VA determines disability ratings and effective dates 
in a March 2006 notice letter, after the RO had already 
granted service connection.  Nevertheless, because the claim 
for service connection had been granted, the defect in the 
timing of the notice about how a disability rating and 
effective date would be determined was harmless error as to 
that claim.  Dingess, 19 Vet. App. at 491; Goodwin, 22 Vet. 
App. at 137.  

In addition, by the time the March 2006 notice letter had 
been sent, the Veteran had already submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a December 2005 statement of the case (SOC).  This 
document informed the Veteran of the regulations pertinent to 
his appeal, including the applicable rating criteria, advised 
him of the evidence that had been reviewed in connection with 
his appeal, and provided him with reasons for its decision.  
38 U.S.C.A. § 7105(d).  Accordingly, the Board concludes that 
the notice obligations set forth in sections 7105(d) and 
5103A of the statute have been fulfilled in this case.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
VA treatment records from the VA Medical Center.  The Veteran 
stated in several statements that his only treatment has been 
at the VAMC.

Additionally, the Veteran was afforded VA examinations in 
September 2004, February 2005 and February 2006.  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  As noted below, the Board finds that the VA opinions 
obtained in this case are adequate.  The February 2005 and 
February 2006 VA examinations predicated on a reading of the 
VA treatment records in the Veteran's claims file.  Although 
the Veteran's representative has contended that new VA 
examinations are warranted because the Veteran's claims file 
was not available at the September 2004 and February 2006 VA 
examinations, the Board notes that the examiner did review 
the Veteran's VAMC treatment records, and accurately 
discussed the incident substantiated by the Veteran's service 
treatment records, that he fell off of a truck and hit his 
head in March 1955. See Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  Further, with 
regard to the September 2004 VA examination for bilateral 
hearing loss and tinnitus, the Board finds that this was not 
prejudicial, as service connection for bilateral hearing loss 
and tinnitus was granted.  

In addition, the Board finds that the VA opinions in this 
case considered all other pertinent evidence of record, to 
include the Veteran's VAMC treatment records, his fall off a 
truck in service in March 1955, and the statements of the 
Veteran.  They provided a rationale for the opinions stated, 
relying on the records reviewed.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

I.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

        A.  Decreased Vision

Initially, the Board notes that for purposes of entitlement 
to benefits, the law provides that refractive errors of the 
eyes are congenital or developmental defects and are not a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
presbyopia, and astigmatism, even if visual acuity decreased 
in service, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was 
subject to a superimposed disease or injury).  If, however, a 
superimposed disease or injury occurred as a result of 
military service that resulted in disability in addition to 
the vision disorder, then service connection could be granted 
for that resultant disability.  VAOPGCPREC 82-90 (July 18, 
1990) (a reissue of General Counsel opinion 01-85 (March 5, 
1985)).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service connection for decreased 
vision vision.  Initially, the Board notes that the Veteran 
contends that he suffered decreased vision due to falling off 
a truck and hitting his head during service in March 1955.  
Although the Veteran was treated extensively for hearing 
loss, tinnitus and headaches resulting from this incident, no 
mention of any decreased vision is made in any of his service 
treatment records.  At the Veteran's July 1957 separation 
examination, the examiner noted that the Veteran had 
decreased visual acuity, bilaterally, but that this was 
correctable, and that he had worn glasses for the past 13 
months.  However, as was noted above, the law provides that 
decreased visual acuity is a congenital or developmental 
defect and is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  
Therefore, in order to show entitlement to service 
connection, the Veteran must show a superimposed disease or 
injury which created additional disability during service.  
See VAOPGCPREC 82-90 (July 18, 1990).

Again, the Veteran contends that his decreased vision was due 
to hitting his head when he fell of a truck in March 1955.  
There is no persuasive, competent evidence, however, that any 
alleged superimposed injuries resulted in additional 
disability.  That is, there remains a lack of any relevant 
treatment notations during service and for decades afterwards 
- a fact that supports the conclusion that any alleged 
superimposed injury in service did not cause additional 
disability.  In this regard, although the Veteran began 
wearing glasses during service in approximately June 1956, 
this was over one year after the incident where he hit his 
head.  Furthermore, the Veteran's VAMC treatment records 
reveal that he did not begin complaining about decreased 
vision until 2003, approximately 46 years after his 
separation from service in August 1957.

Moreover, the medical evidence of record does not link a 
current vision disorder to the Veteran's active service.  In 
this regard, the Veteran was afforded a VA examination in 
February 2006.  At that examination, the examiner noted that 
the Veteran's records from 1955 were not available for 
review, and as such she was unable to conclude whether he had 
a vision disorder due to the 1955 trauma.  However, as was 
noted above, the Veteran's service treatment records from the 
March 1955 incident are negative for any complaints, 
treatment or diagnosis of a vision disorder.  The examiner 
continued that the Veteran's poor vision was more likely due 
to diabetic retinopathy, macular edema and laser treatment 
for the retinopathy.  She stated that his vision had been 
stable in all visits since 2003, although the Veteran was 
still angry that his glasses could not restore his vision.  

Thus, the only evidence linking the Veteran's vision disorder 
to his active service is his own lay contentions.  
Specifically, in several statements throughout the course of 
the appeal, the Veteran contended that he did not have vision 
problems when he entered service and he was treated for 
decreased vision and given glasses while stationed in 
Germany.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  
Regarding the Veteran's statements that he has decreased 
vision, the Board acknowledges that he is competent to 
testify what he experienced, i.e. he is competent to testify 
that he cannot see without his eyeglasses.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).

However, while the Veteran can testify to having blurry 
vision, the Veteran, as a lay person, is not competent to 
testify that his current vision disorder was caused by his 
active service.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that although decreased vision 
manifested during service, it has not been shown to be 
causally or etiologically related to an event, disease, or 
injury in service, to include a superimposed disease or 
injury to his vision.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for decreased vision.  Because the 
preponderance of the evidence is against the Veteran's claim, 
the benefit of the doubt provision does not apply.  
Therefore, the Board concludes that service connection for 
decreased vision is not warranted.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102, 3.303.

        B.  Vertebral-basilar insufficiency, transient attack, 
claimed as a stroke

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to service-connection for vertebral-
basilar insufficiency, transient attack, claimed as a stroke.  
The Board does observe the Veteran's contentions that his 
stroke was the result of falling off of a truck in service in 
March 1955.  His service treatment records confirm that he 
did fall off a truck and struck the frontal region of his 
head at that time, but that he did not lose consciousness.  
Although the Veteran was treated extensively for hearing 
loss, tinnitus and headaches resulting from this incident, no 
mention of a stroke or any other neurological symptoms is 
made in any of his service treatment records.  During an 
August 1956 neurological follow up to this incident, the 
treating physician noted that the Veteran was clinically 
normal and had no diagnosis except for decreased hearing and 
deafness.  In addition at the Veteran's July 1957 separation 
examination, his vascular and neurological systems were 
clinically normal.  

Moreover, the medical evidence of record shows that the 
Veteran reported having a stroke in July 2004, approximately 
47 years after his separation from service.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).

Furthermore, the medical evidence of record does not link the 
Veteran's stroke to his active service.  In this regard, the 
Veteran was afforded a VA examination in February 2006.  At 
that examination, the examiner reviewed the Veteran's medical 
records, noted the Veteran's subjective complaints and 
performed a thorough physical examination of the Veteran.  
Subsequently, the examiner opined that the Veteran had 
intracranial vascular disease which was not related to his 
past military service.  The examiner also stated that there 
was no relationship between the Veteran's vascular disease 
and the described incident of falling of a truck over 50 
years ago while in service.  

Thus, the only evidence linking the Veteran's vertebral 
basilar insufficiency, transient ischemic attack, claimed as 
a stroke, to his active service is his own lay contentions.  
Specifically, as was noted above, the Veteran contends that 
this disability stems from the incident where he fell off of 
a truck and hit his head during service in March 1955.  As 
was noted above, lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  

However, while the Veteran can testify to having fallen off a 
truck and having a stroke many years later, the Veteran, as a 
lay person, is not qualified to render a medical opinion as 
to etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also Voerth v. West, 13 Vet. App. 
117, 119 (1999) (unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, is not 
probative of a nexus to service).  Therefore, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

As such, a nexus to service has still not been shown.  
Therefore, the Board finds that vertebral basilar 
insufficiency, transient ischemic attack, claimed as a 
stroke, did not manifest during service and has not been 
shown to be causally or etiologically related to an event, 
disease, or injury in service.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for vertebral basilar 
insufficiency, transient ischemic attack, claimed as a 
stroke.  Because the preponderance of the evidence is against 
the Veteran's claim, the benefit of the doubt provision does 
not apply.  Therefore, the Board concludes that service 
connection for vertebral basilar insufficiency, transient 
ischemic attack, claimed as a stroke, is not warranted.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.



II.  Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

	A.  Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate to the pure tone 
decibel loss.  The percentage evaluation is found from Table 
VII in 38 C.F.R. § 4.85 by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  For example, if the better ear 
had a numeric designation of Level "V" and the poorer ear 
had a numeric designation of Level "VII" the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the pure tone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be evaluated to the next higher Roman 
numeral.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I.  38 C.F.R. § 
4.85(f).  Furthermore, special consideration is afforded for 
paired organs and extremities, which includes hearing 
impairment.  Compensation is payable for the combinations of 
service-connected and nonservice-connected disabilities, to 
include hearing impairment, as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the Veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a).  Specifically, hearing 
impairment in one ear compensable to a degree of 10 percent 
or more as a result of service-connected disability and 
hearing impairment as a result of nonservice-connected 
disability that meets the provisions of 38 C.F.R. § 3.385 are 
included in this regulation.  38 C.F.R. § 3.383(a)(3).

Furthermore, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007) the Court held that in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  Martinak, 21 Vet. App. at 455.  The Court 
also noted, however, that even if an audiologist's 
description of the functional effects of the Veteran's 
hearing disability was somehow defective, the Veteran bears 
the burden of demonstrating any prejudice caused by a 
deficiency in the examination.  Id.

In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 10 
percent for his bilateral ear hearing loss under 38 C.F.R. §§ 
4.85 or 4.86, Diagnostic Code 6100.  In this regard, the 
Veteran was afforded a VA examination in September 2004.  The 
examiner noted that the Veteran's situation of greatest 
difficulty was localized sounds.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
20
20
25
35
40

The Veteran's average pure tone threshold was 105+ decibels 
in his right ear and 30 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of zero 
percent in the right ear and of 100 percent in the left ear.  
The results of the September 2004 VA examination correspond 
to Level XI hearing for the right ear and Level I hearing for 
the left ear in Table VI.  38 C.F.R. § 4.85(f).  When those 
values are applied to Table VII, a 10 percent rating is 
assigned.  38 C.F.R. § 4.85.  

The Board has also considered whether an increased evaluation 
for bilateral hearing loss is warranted under 38 C.F.R. § 
4.86.  At the time of the September 2004 VA examination, the 
Veteran's disability did not meet the requirements for an 
evaluation in excess of 10 percent pursuant to 38 C.F.R. § 
4.86.  In this regard, Table VIa provides for Level XI 
hearing for the right ear and Level I for the left ear.  
Thus, a 10 percent evaluation is also derived from Table VII 
pursuant to the criteria listed in 38 C.F.R. § 4.86.

The Veteran was afforded an additional VA examination in 
February 2005.  At that examination, the examiner again noted 
that the Veteran's situation of greatest difficulty was with 
localization of sounds.  On the authorized audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
25
25
30
35
45

The Veteran's average pure tone threshold was 105+decibels in 
his right ear and 34 decibels in his left ear.  Speech 
audiometry revealed speech recognition ability of zero 
percent in the right ear and of 96 percent in the left ear.  
The results of the February 2005 VA examination correspond to 
Level XI hearing for the right ear and Level I hearing for 
the left ear in Table VI.  38 C.F.R. § 4.85(f).  When those 
values are applied to Table VII, a 10 rating is assigned. 38 
C.F.R. § 4.85.

The Board has also considered whether an increased evaluation 
for bilateral hearing loss is warranted under 38 C.F.R. § 
4.86. At the time of the February 2005 VA examination, the 
Veteran's disability did not meet the requirements for an 
evaluation in excess of 10 percent pursuant to 38 C.F.R. § 
4.86.  In this regard, Table VIa provides for Level XI 
hearing for the right ear and Level I for the left ear.  
Thus, a 10 percent evaluation is also derived from Table VII 
pursuant to the criteria listed in 38 C.F.R. § 4.86.

Thus, it is apparent that the currently assigned 10 percent 
disability evaluation for the Veteran's bilateral hearing 
loss is accurate and appropriately reflects his hearing loss 
under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  Although 
the Veteran contends that his bilateral hearing loss is more 
severe, and therefore warrants a higher evaluation, the 
assignment of disability evaluations for hearing impairment 
is a purely mechanical application of the rating criteria 
from which the Board cannot deviate.  Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Fenderson, supra.  Thus, the Board finds 
that the current 10 percent evaluation is appropriate and 
that there is no basis for awarding a higher evaluation for 
bilateral hearing loss.  38 C.F.R. §§ 4.85 and 4.86, 
Diagnostic Code 6100.

Thus, while the criteria for a 10 percent evaluation for the 
Veteran's service-connected bilateral hearing loss has been 
shown by the medical evidence of record, the criteria for a 
higher disability evaluation for bilateral hearing loss are 
not met for any portion of the appeal period.  In essence, 
the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for bilateral hearing 
loss.  Since the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant an initial compensable 
evaluation for any portion of the appeal period.



	B.  Tinnitus

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent 
tinnitus warrants a maximum 10 percent rating.

The Board has considered the Veteran's contentions regarding 
the severity of his tinnitus.  Regardless, however, a maximum 
10 percent rating is warranted under Diagnostic Code 6260.  
No higher rating is available in the Rating Schedule for 
tinnitus.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006), the Federal Circuit held that 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260 limit a Veteran to a single disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.

In this case, the Veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available.  38 
C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award a higher disability rating, 
including separate schedular evaluations for tinnitus in each 
ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994) (holding that when the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits must be denied because of the absence of legal 
merit).

	C.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
bilateral hearing loss and tinnitus are so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected bilateral hearing loss and tinnitus has caused 
frequent periods of hospitalization or marked interference 
with his employment.  In this regard, the evidence of record 
reflects that the Veteran has been unemployed for 
approximately 20 years, which he has not related solely to 
his service-connected bilateral hearing loss and tinnitus. 
Cf. Martinak v. Nicholson, 21 Vet. App. 447 (2007).  
Additionally, the Board finds that the rating criteria to 
evaluate bilateral hearing loss and tinnitus reasonably 
describe the claimant's disability level and symptomatology 
and he has not argued to the contrary.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

III.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total 
rating for compensation purposes based on unemployability 
when the evidence shows that the Veteran is precluded, by 
reason of his service- connected disabilities, from obtaining 
and maintaining any form of gainful employment consistent 
with his education and occupational experience.  38 C.F.R. 
3.340, 3.341, 4.16.  Consideration may be given to a 
Veteran's level of education, special training, and previous 
work experience, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), the RO may 
submit such case to the Director, Compensation and Pension 
Service, for extraschedular consideration.  38 C.F.R. § 
4.16(b).  The Board is precluded from granting a total rating 
under section 4.16(b) because the authority to grant such a 
rating is vested specifically in the Director, Compensation 
and Pension Service.  Should the Board find that a case it is 
reviewing on appeal is worthy of consideration under section 
4.16(b), the Board may remand the case to the RO for referral 
to the Director, Compensation and Pension Service, but the 
Board may not grant a total rating in the first instance.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that 
Board may consider whether referral to "appropriate first-
line officials" for extra-schedular rating is required); see 
also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, 
the decision by the RO whether to refer a case to the 
Director for extra-schedular consideration is an adjudicative 
decision subject to review by the Board and the Court.

For a Veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
Veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the Veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In this case, the Veteran is currently assigned a 10 percent 
disability evaluation for his service-connected bilateral 
hearing loss and a 10 percent evaluation for his service-
connected tinnitus.  His combined evaluation is 20 percent.  
As such, the ratings assigned for the Veteran's service-
connected disabilities in this case do not meet the minimum 
schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

Because the ratings assigned for service-connected 
disabilities in this case do not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a), the Board will 
review the RO's decision to deny referral to the Director of 
the Compensation and Pension Service for consideration of the 
Veteran's TDIU claim on an extraschedular basis because the 
evidence failed to show that the Veteran was unemployable due 
to his service-connected disabilities.  Floyd, 9 Vet. App. at 
95; Bagwell, 9 Vet. App. at 339.

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
Veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the Veteran's service-connected disabilities.

The Board acknowledges that the Veteran is currently 
unemployed.  Indeed, the evidence of record reflects that the 
Veteran has not been employed for over 20 years.  However, 
the fact that the Veteran is unemployed or has difficulty 
obtaining employment is not enough.  As noted above, the 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  In this case, the February 2005 VA 
examiner stated that the Veteran had not worked in over 20 
years, but if he were to go back to work, his hearing loss 
would not make him unemployable.  Moreover, in a February 
2005 statement, the Veteran indicated that he was unable to 
work due to not only to his hearing problems but also due to 
back problems, which are not service-connected.

There is also no indication that any other agency, such as 
the Social Security Administration-which is not limited in 
its review of matters concerning unemployability to 
consideration of only service-connected disabilities--has 
determined that the Veteran is currently unemployable.

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 
combined 20 percent disability evaluation, the evidence does 
not show that the service-connected disorders alone preclude 
gainful employment.  The Board notes that "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1 (2008).  Based on a review of 
the evidence of record regarding the impairment in earning 
capacity as a result of the service-connected disabilities of 
the Veteran in this case in particular, the Board is of the 
opinion that the disability evaluations assigned to the 
Veteran's disorders under the VA Schedule for Rating 
Disabilities accurately reflect the Veteran's overall 
impairment to his earning capacity due to his service-
connected disabilities.  Therefore, referral for 
extraschedular consideration for a total rating for 
compensation based on individual unemployability due to 
service-connected disability is not warranted.  38 C.F.R. § 
4.16(b).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for decreased vision is 
denied.

Entitlement to service connection for vertebral-basilar 
insufficiency, transient attack, claimed as a stroke, is 
denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected bilateral hearing loss is 
denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected tinnitus is denied.

A total disability evaluation based upon individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


